TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00142-CV



                                    James Booksh, Appellant

                                                   v.

                                  The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
        NO. GV00-1485, HONORABLE JULIE KOCUREK, JUDGE PRESIDING




               Appellant James Booksh filed an unopposed motion to dismiss this appeal, advising

that he no longer desires to pursue this appeal.

               It appears to the Court that the motion should be granted. Tex. R. App. P. 42.1(a)(2).

Accordingly, this appeal is dismissed on appellant’s unopposed motion.




                                              __________________________________________

                                              Jan P. Patterson, Justice


Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Unopposed Motion

Filed: April 18, 2002

Do Not Publish